DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Remarks/Arguments
-Acknowledgment is made of Applicant's submission of amendment, dated on 03/21/22. This communication is considered fully responsive and sets forth below:
-Claims Art Rejections: Applicant’s amendment to claims necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible       harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619(CCPA1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with -13this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.    				Claims 12-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over of US patent US10735327B2 for the parent application  14898277.
Claim#
Present application 16911259
 US patent US10735327B2
 the parent application 14898277
 Claim #
     12

12. (Currently Amended) A method comprising: 
determining, by one or more processors, link capacities for logical links of two or more nodes between a sending node and a receiving node,… , the link capacities accounting for failure of a physical link of the physical links. 						

determining, based on the link capacities, effective link capacities of the two or more nodes, the effective link capacities accounting for sharing of link capacity of the logical link at a node of the two or more nodes,								

the logical links including multiple physical links


































determining, based on the effective link capacities, maximum flows of two or more distinct paths through the two or more nodes between the sending node and the receiving node, 

determining weights for the two or more distinct paths based on the maximum flows; and 		


routing traffic along the two or more distinct paths between the sending node and the receiving node based on the weights.

1. A method comprising:
under control of one or more processors configured with executable instructions:







determining, for logical links of two or more paths between a sending node and a receiving node, effective link capacities that 
account for sharing of link capacities associated with one or more upstream links at a node from a perspective of a downstream node, 

the logical links including multiple physical links, 


the effective link capacities accounting for partial failure of a logical link of the logical links, the partial failure including a failure of a physical link of the physical links;

wherein determining the effective link capacities includes:


determining minimum link capacities for each upstream node in the two or more paths based on all nodes in the two or more paths directly upstream from the upstream node; and

determining the effective link capacities based on the minimum of the determined minimum link capacities;

determining minimum cuts on the two or more paths based on the determined effective link capacities;
determining maximum flows for the two or more paths based at least in part on the determined effective link capacities and the determined minimum cuts; and



determining weights based at least in part on the maximum flows for load balancing traffic over the two or more paths by the sending node.
1
     22
22. (Currently Amended) A system comprising: one or more processors; one or more non-transitory computer-readable storage media having computer-executable instructions thereon that, upon execution by the one or more processors, configure the one or more processors to perform operations comprising: 

determining link capacities for logical links of two or more nodes between a sending node and a receiving node, …, the link capacities accounting for failure of a physical link of the physical links 


determining, based on the link capacities, effective link capacities of the two or more nodes, the effective link capacities accounting for sharing of link capacity of the logical link at a node of the two or more nodes




the logical links including multiple physical links




























determining, based on the effective link capacities, maximum flows of two or more distinct paths through the two or more nodes between the sending node and the receiving node, 





determining weights for the two or more distinct paths based on the maximum flows; and 	




routing traffic along the two or more distinct paths between the sending node and the receiving node based on the weights. 61Docket No. HW749539 





when the bandwidth identifier is a third value, the third value indicates a third mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; 
















in the third mode, a primary 20 MHz channel, and a secondary 40 MHz channel, and at least one 20 MHz channel of a secondary 80 MHz channel are included in the data transmission channel; 


and



when the bandwidth identifier is a fourth value, the fourth value indicates a fourth mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; 











in the fourth mode, the primary 20 MHz channel, a secondary 20 MHz channel, and at least one 20 MHz channel of the secondary 80 MHz channel are included in the data transmission channel
12. A system comprising:
one or more processors;
one or more non-transitory computer-readable storage media having computer-executable instructions thereon that, upon execution by the one or more processors, configure the one or more processors to perform acts comprising:










calculating, for logical links of two or more paths between a sending node and a receiving node in a network, effective link capacities, the effective link capacities accounting for a sharing of link capacities associated with one or more upstream links at a node from a perspective of a downstream node, 

the logical links including multiple physical links, 


the effective link capacities accounting for partial failure of a logical link of the logical links, the partial failure including a failure of a physical link of the physical links;

wherein determining the effective link capacities includes:
determining minimum link capacities for each upstream node in the two or more paths based on all nodes in the two or more paths directly upstream from the upstream node; and
determining the effective link capacities based on the minimum of the determined minimum link capacities;
determining minimum cuts on the two or more paths based on the determined effective link capacities;


determining maximum flows for the two or more paths based at least in part on the effective link capacities and the determined minimum cuts; and




determining weights based at least in part on the maximum flows for interfaces of the sending node for load balancing traffic over the two or more paths.

12


As seen in the mappings above, US patent US10735327B2 for the parent application 14898277 discloses almost a all of the limitations of the independent claims of the present application. 
US patent US10735327B2 does not explicitly disclose routing traffic along the two or more distinct paths between the sending node and the receiving node based on the weights
Choudhury et al (US7859993 B1) discloses routing traffic along the two or more distinct paths between the sending node and the receiving node based on the weights
((col 7,lines 28-40) disclose that the weight is determined) and (see FIG. 1 ;(Col4, lines 65-66)… an IP traffic flow (e.g., traffic originating at R3 and destined to R5)), and (col 8, lines 50-53) fig. 4D Step 485, The failure is detected immediately by Routers adjacent to the failure condition and they immediately switch traffic over to the backup tunnels that have been pre-computed to bypass this failure scenario (see FIG. 1 ;(Col4, lines 65-66)…an IP traffic flow (e.g., traffic originating at R3 and destined to R5)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify US patent US10735327B2 by incorporating routing traffic along the two or more distinct paths between the sending node and the receiving node based on the weights, as taught by Choudhury, in order to route the traffic based on the weight.
Examiner’s note: this application has another claim (e, g. claims 27) which is defined as  a non-transitory machine readable claim , which has the same limitation as claims 12 and 22, thus the same reasoning can be apply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 17-19,21-22 and 26-31  are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Choudhury et al (US7859993 B1).
1-11 are cancelled.

Regarding claim 12, Choudhury et al (US7859993 B1) discloses method comprising: 	determining, by one or more processors (col 5, lines 19-23) The invention may be implemented as an application defined by the computer program instructions stored in the memory and/or storage and controlled by the processor executing the computer program instruction), an link capacities for logical links of two or more nodes between a sending node and a receiving node  ((col 5,lines 43-46 )  the network is already there with the right amounts of capacities (determined by the network design phase) and the goal is to be able to properly, route the traffic under normal  operating conditions) and  ((col 6,lines 55-58) …For each network IP link, enough capacity is assigned to it so that it can carry all assigned traffic flows through it without violating its maximum allowed utilization level ( see fig. 4a (step 411)…),							the logical links including multiple physical links ( see fig. 2, wherein logical link is summation for each IP link(i.e. physical link) from source to destination, for example , thr packet is routed from source ! to destination ,the logical link is the path 1[Wingdings font/0xE0]4[Wingdings font/0xE0]6[Wingdings font/0xE0]10 and IP links is  1[Wingdings font/0xE0]4,  4[Wingdings font/0xE0]6 and 6[Wingdings font/0xE0]10  ),									the link capacities accounting for failure of a physical link of the physical links and sharing of capacity of the logical link at a node upstream from the receiving node ((Col7, lines 28-30)… A check is performed whether the link has failed as part of the failure scenario (step 429)…) and ;(( Col7, lines 14-17)… re-computation of backup tunnel paths for each failure scenario commences (step 421).  One failure condition scenario is considered, which may include one or multiple failures of links and Routers…).					determining, based on the link capacities, effective link capacities of the two or more nodes, 	,the effective link capacities accounting for sharing of link capacity of the logical link at a node of the two or more nodes ((col 5,lines 43-46 )  the network is already there with the right amounts of capacities (determined by the network design phase) and the goal is to be able to properly, route the traffic under normal  operating conditions) and  ((col 6,lines 55-58) …For each network IP link, enough capacity is assigned to it so that it can carry all assigned traffic flows through it without violating its maximum allowed utilization level (step 411)…), and ((col 7,lines 40-41) …A check is performed if all network links have been considered(i.e. accounting for sharing of link capacity of the logical link) (step 439)…) includes: 				determining, based on the effective link capacities, maximum flows of two or more distinct paths through the two or more nodes between the sending node and the receiving node ((col 5,lines 66-67) a maximum allowed utilization level for each IP link is defined and corresponds to …failure …operating condition);, 									determining weights for the two or more distinct paths based on the maximum flows ((col 7,lines 28-40)…A check is performed whether the link has failed as part of the failure scenario (step 429)…If not, a check is performed if the link has enough residual capacity to carry the traffic of the backup tunnel (step 433).  If yes, then the link is designated as a preferred link for routing the backup tunnel and the dynamic link weight is set as the static link weight (step 435).  If not, then the link is designated as a less-preferred link (only to be used if preferred links alone cannot perform the routing) for routing the backup tunnel and the dynamic link weight is set higher than the static link weight (by multiplying or adding a factor to the static link weight) (step 437).  A check is performed if all network links have been considered (step 439)…); and 								routing traffic along the two or more distinct paths between the sending node and the receiving node based on the weights (see FIG. 1 ;(Col4, lines 65-66)… an IP traffic flow (e.g., traffic originating at R3 and destined to R5)), and (col 8, lines 50-53) fig. 4D Step 485, The failure is detected immediately by Routers adjacent to the failure condition and they immediately switch traffic over to the backup tunnels that have been pre-computed to bypass this failure scenario
(see FIG. 1 ;(Col4, lines 65-66)…an IP traffic flow (e.g., traffic originating at R3 and destined to R5)).

Regarding claim 22, Choudhury et al (US7859993 B1) discloses  A system comprising: one or more processors; one or more non-transitory computer-readable storage media having computer-executable instructions thereon that, upon execution by the one or more processors(col 5, lines 19-23) The invention may be implemented as an application defined by the computer program instructions stored in the memory and/or storage and controlled by the processor executing the computer program instruction), configure the one or more processors to perform operations comprising: 											determining an link capacities for logical links of two or more nodes between a sending node and a receiving node((col 5,lines 43-46 )  the network is already there with the right amounts of capacities (determined by the network design phase) and the goal is to be able to properly, route the traffic under normal  operating conditions) and  ((col 6,lines 55-58) …For each network IP link, enough capacity is assigned to it so that it can carry all assigned traffic flows through it without violating its maximum allowed utilization level ( see fig. 4a (step 411)…),						the logical links including multiple physical links( see fig. 2, wherein logical link is summation for each IP link(i.e. physical link) from source to destination, for example , thr packet is routed from source to destination ,the logical link is the path 1[Wingdings font/0xE0]4[Wingdings font/0xE0]6[Wingdings font/0xE0]10 and IP links is  1[Wingdings font/0xE0]4,  4[Wingdings font/0xE0]6 and 6[Wingdings font/0xE0]10  ),									the link capacities accounting for failure of a physical link of the physical links((Col7, lines 28-30)… A check is performed whether the link has failed as part of the failure scenario (step 429)…) and ;(( Col7, lines 14-17)… re-computation of backup tunnel paths for each failure scenario commences (step 421).  One failure condition scenario is considered, which may include one or multiple failures of links and Routers…),					determining, based on the link capacities, effective link capacities of the two or more nodes, ;the effective link capacities accounting for sharing of link capacity of the logical link at a node of the two or more nodes ((col 5,lines 43-46 )  the network is already there with the right amounts of capacities (determined by the network design phase) and the goal is to be able to properly, route the traffic under normal  operating conditions) and  ((col 6,lines 55-58) …For each network IP link, enough capacity is assigned to it so that it can carry all assigned traffic flows through it without violating its maximum allowed utilization level (step 411)…), and ((col 7,lines 40-41) …A check is performed if all network links have been considered(i.e. accounting for sharing of link capacity of the logical link) includes: 					determining, based on the effective link capacities, maximum flows of a path of two or more distinct paths through the two or more nodes between the sending node and the receiving node((col 5,lines 66-67) a maximum allowed utilization level for each IP link is defined and corresponds to …failure …operating condition);,								determining weights for the two or more distinct paths the logical link based on the maximum flows((col 7,lines 28-40)…A check is performed whether the link has failed as part of the failure scenario (step 429)…If not, a check is performed if the link has enough residual capacity to carry the traffic of the backup tunnel (step 433).  If yes, then the link is designated as a preferred link for routing the backup tunnel and the dynamic link weight is set as the static link weight (step 435).  If not, then the link is designated as a less-preferred link (only to be used if preferred links alone cannot perform the routing) for routing the backup tunnel and the dynamic link weight is set higher than the static link weight (by multiplying or adding a factor to the static link weight) (step 437).  A check is performed if all network links have been considered (step 439)); and 					routing traffic along the two or more distinct paths between the sending node and the receiving node based on the weights (see FIG. 1 ;(Col4, lines 65-66)… an IP traffic flow (e.g., traffic originating at R3 and destined to R5)), and (col 8, lines 50-53) fig. 4D Step 485, The failure is detected immediately by Routers adjacent to the failure condition and they immediately switch traffic over to the backup tunnels that have been pre-computed to bypass this failure scenario).


Regarding claim 27, Choudhury et al (US7859993 B1) discloses A non-transitory machine-readable medium including instructions that, when executed by a machine(col 5, lines 19-23) The invention may be implemented as an application defined by the computer program instructions stored in the memory and/or storage and controlled by the processor executing the computer program instruction), cause the machine to perform operations comprising: 			determining, by one or more processors, an effective link capacities for logical links of two or more nodes between a sending node and a receiving node(col 5,lines 43-46 )  the network is already there with the right amounts of capacities (determined by the network design phase) and the goal is to be able to properly, route the traffic under normal  operating conditions) and  ((col 6,lines 55-58) …For each network IP link, enough capacity is assigned to it so that it can carry all assigned traffic flows through it without violating its maximum allowed utilization level ( see fig. 4a (step 411)…), 												the logical links including multiple physical links( see fig. 2, wherein logical link is summation for each IP link(i.e. physical link) from source to destination, for example , thr packet is routed from source to destination ,the logical link is the path 1[Wingdings font/0xE0]4[Wingdings font/0xE0]6[Wingdings font/0xE0]10 and IP links is  1[Wingdings font/0xE0]4,  4[Wingdings font/0xE0]6 and 6[Wingdings font/0xE0]10  ),, 									the link capacities  accounting for failure of a physical link of the physical links((Col7, lines 28-30)… A check is performed whether the link has failed as part of the failure scenario (step 429)) and ;(( Col7, lines 14-17)… re-computation of backup tunnel paths for each failure scenario commences (step 421).  One failure condition scenario is considered, which may include one or multiple failures of links and Routers…),			 		determining, based on the link capacities, effective link capacities of the two or more nodes, the effective link capacities accounting for sharing of link capacity of the logical link at  a node of the two or more nodes((col 5,lines 43-46 )  the network is already there with the right amounts of capacities (determined by the network design phase) and the goal is to be able to properly, route the traffic under normal  operating conditions) and  ((col 6,lines 55-58) …For each network IP link, enough capacity is assigned to it so that it can carry all assigned traffic flows through it without violating its maximum allowed utilization level (step 411)…), and ((col 7,lines 40-41) …A check is performed if all network links have been considered(i.e. accounting for sharing of link capacity of the logical link) ,							 determining, based on the effective link capacities, maximum flows of two or more distinct paths through the two or more nodes between the sending node and the receiving node((col 5,lines 66-67) a maximum allowed utilization level for each IP link is defined and corresponds to …failure …operating condition);, 							determining weights for the two or more distinct paths based on the maximum flows((col 7,lines 28-40)…A check is performed whether the link has failed as part of the failure scenario (step 429)…If not, a check is performed if the link has enough residual capacity to carry the traffic of the backup tunnel (step 433).  If yes, then the link is designated as a preferred link for routing the backup tunnel and the dynamic link weight is set as the static link weight (step 435).  If not, then the link is designated as a less-preferred link (only to be used if preferred links alone cannot perform the routing) for routing the backup tunnel and the dynamic link weight is set higher than the static link weight (by multiplying or adding a factor to the static link weight) (step 437).  A check is performed if all network links have been considered (step 439)); and 									routing traffic along the two or more distinct paths between the sending node and the receiving node based on the weights (see FIG. 1 ;(Col4, lines 65-66)… an IP traffic flow (e.g., traffic originating at R3 and destined to R5)), and (col 8, lines 50-53) fig. 4D Step 485, The failure is detected immediately by Routers adjacent to the failure condition and they immediately switch traffic over to the backup tunnels that have been pre-computed to bypass this failure scenario). 

Regarding claim 13, Choudhury et al (US7859993 B1) discloses all the features with claim 12.											Choudhury further discloses wherein at least one of the sending node, the receiving node or one or more other nodes include a commodity network switch (see FIG. 1 ;(Col4, lines 65-66)… an IP traffic flow (e.g., traffic originating at R3 and destined to R5));(examiner note :R3 teaches sending node ; R5 teaches destination node ; R1, R2, R4, R6 teaches one or more other nodes;  network topology between the routers  teaches a commodity network switch).

Regarding claim 14, Choudhury et al (US7859993 B1) discloses all the features with claim 12.											Choudhury further discloses wherein the sending node, receiving node, and a third node of the two or more nodes are configured with a multi-rooted tree topology (see FIG. 1 ;(Col4, lines 65-66)… an IP traffic flow (e.g., traffic originating at R3 and destined to R5));(examiner note :R3 teaches sending node ; R5 teaches destination node ; R1, R2, R4, R6 teaches one or more other nodes;  network topology between the routers  teaches a multi-rooted tree topology). 		
Regarding claim 17, Choudhury et al (US7859993 B1) discloses all the features with claim 12.											Choudhury further discloses wherein the method is performed by the sending node.(see FIG. 1 ;(Col4, lines 65-66)… an IP traffic flow (e.g., traffic originating at R3 and destined to R5)) and ((col 5,lines 11-23The invention may be implemented as an application defined by the computer program instructions stored in the memory 317 and/or storage315 and controlled by the processor 313 executing the computer program instructions…).  

Regarding claim 18, Choudhury et al (US7859993 B1) discloses all the features with claim 12.											Choudhury further discloses wherein the method is performed at least in part by a centralized controller ((col 5,lines 11-23The invention may be implemented as an application defined by the computer program instructions stored in the memory 317 and/or storage315 and controlled by the processor 313 executing the computer program instructions…).  

Regarding claim 19, Choudhury et al (US7859993 B1) discloses all the features with claim 12.											Choudhury further discloses wherein the sharing of the link capacities is by one or more other nodes of the network ((col 5,lines 43-46 )  the network is already there with the right amounts of capacities (determined by the network design phase) and the goal is to be able to properly, route the traffic under normal  operating conditions) and  ((col 6,lines 55-58) …For each network IP link, enough capacity is assigned to it so that it can carry all assigned traffic flows through it without violating its maximum allowed utilization level (step 411)…), and ((col 7,lines 40-41) …A check is performed if all network links have been considered (step 439)…). 
Regarding claim 21, Choudhury et al (US7859993 B1) discloses all the features with claim 12.											Choudhury further discloses wherein the centralized controller provides the weights to the sending node to perform the load balancing of the traffic over the two or more paths ((col 6, lines 5-7) …A static weight for each IP link is defined that reflects the type of metric that is to be optimized (minimized) by the method (step 407)…).

Regarding claim 26, Choudhury et al (US7859993 B1) discloses all the features with claim 22.											Choudhury further discloses wherein the acts are performed by the sending node or at least in part by a central controller((col 5,lines 11-23The invention may be implemented as an application defined by the computer program instructions stored in the memory 317 and/or storage315 and controlled by the processor 313 executing the computer program instructions…)..
Regarding claim 28, Choudhury et al (US7859993 B1) discloses all the features with claim 27.											Choudhury further discloses wherein the operations further comprise load balancing traffic on a remaining capacity of the link having the partial link failure((col 7,lines 28-40)…A check is performed whether the link has failed as part of the failure scenario (step 429)…If not, a check is performed if the link has enough residual capacity to carry the traffic of the backup tunnel (step 433).  If yes, then the link is designated as a preferred link for routing the backup tunnel and the dynamic link weight is set as the static link weight (step 435).  If not, then the link is designated as a less-preferred link (only to be used if preferred links alone cannot perform the routing) for routing the backup tunnel and the dynamic link weight is set higher than the static link weight (by multiplying or adding a factor to the static link weight) (step 437).  A check is performed if all network links have been considered (step 439)…) (examiner note:  residual capacity teaches remaining capacity)..  

Regarding claim 29, Choudhury et al (US7859993 B1) discloses all the features with claim 18.											Choudhury further discloses wherein the load balancing module is executed by one or more processors in the sending node (see FIG. 1 ;(Col4, lines 65-66)… an IP traffic flow (e.g., traffic originating at R3 and destined to R5)) and ((col 5,lines 11-23The invention may be implemented as an application defined by the computer program instructions stored in the memory 317 and/or storage315 and controlled by the processor 313 executing the computer program instructions…).  
Regarding claim 30, Choudhury et al (US7859993 B1) discloses all the features with claim 27.											Choudhury further discloses	detecting a partial link failure of a link of at least one of the two or more distinct paths ((Col7, lines 28-30)  A check is performed whether the link has failed as part of the failure scenario (step 429)) and ;(( Col7, lines 14-17)… re-computation of backup tunnel paths for each failure scenario commences (step 421).  One failure condition scenario is considered, which may include one or multiple failures of links and Routers…).
determining a new effective link capacity associated with the partial link failure Col 4, lines34-37…Embodiments model a network by specifying a predetermined amount of capacity on each IP link, and by specifying the routing of each traffic flow during normal operation and during failure scenarios) and ((Col7, lines 42-49) If all network links have been considered, the backup tunnel is routed using a CSPF algorithm (step 441).  The result is if any link exceeds its maximum link utilization limit, then its capacity is augmented.  The capacity augmentation is in multiples of a basic unit and may be the same in both directions (step 441).  The residual capacities of all links carrying the backup tunnel are updated…; 										determining a new maximum flow for the two or more distinct paths based at least in part on the new effective link capacities ((col 5,lines 66-67) a maximum allowed utilization level for each IP link is defined and corresponds to …failure …operating condition); and 				determining new weights for the sending node based at least in part on the new maximum flows to load balance traffic over the two or more paths((col 7,lines 28-40)…A check is performed whether the link has failed as part of the failure scenario (step 429).  If yes, then the dynamic link weight is set to infinity (step 431)). 
Regarding claim 31, Choudhury et al (US7859993 B1) discloses all the features with claim 30.											Choudhury further discloses wherein the new weights load balance traffic to utilize a remaining capacity of the link having the detected partial link failure ((col 7, lines 28-40)A check is performed whether the link has failed as part of the failure scenario (step 429)…If not, a check is performed if the link has enough residual capacity to carry the traffic of the backup tunnel (step 433).  If yes, then the link is designated as a preferred link for routing the backup tunnel and the dynamic link weight is set as the static link weight (step 435).  If not, then the link is designated as a less-preferred link (only to be used if preferred links alone cannot perform the routing) for routing the backup tunnel and the dynamic link weight is set higher than the static link weight (by multiplying or adding a factor to the static link weight) (step 437).  A check is performed if all network links have been considered (step 439)…) (examiner note:  residual capacity teaches remaining capacity)..  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al (US7859993 B1) in view of Vahdat et al (US 20100020806 A1). 			
Regarding claim 23, Choudhury et al (US7859993 B1) discloses all the features with claim 22.											Choudhury further discloses wherein: the sending node, receiving node, and a third node of the two or more nodes are connected in a multi-rooted tree topology (see FIG. 1 ;(Col4, lines 65-66)… an IP traffic flow (e.g., traffic originating at R3 and destined to R5));(examiner note :R3 teaches sending node ; R5 teaches destination node ; R1, R2, R4, R6 teaches one or more other nodes;  network topology between the routers  teaches a multi-rooted tree topology); 
Choudhury  does not explicitly disclose the path is one of the two or more distinct paths and includes shortest paths; the sending node is in a first pod of the multi-rooted tree topology; and the receiving node is in a second pod of the multi-rooted tree topology.
Vahdat et al (US 20100020806 A1) discloses the path is one of the two or more distinct paths and includes shortest paths ([0021] The communication links 107A-P, 150A-O, and 160A-P provide links (or paths) between a source and a destination…);
; the sending node is in a first pod of the multi-rooted tree topology; and the receiving node is in a second pod of the multi-rooted tree topology  (See fig.3 and [0050] teaches the process of the communication between the pod zero and pod two …) (examiner note:  pod zero teaches  first pod; pod two teaches second pod), and ( abstract : the plurality of switches are configured as a fat-tree network) (examiner’s note:  a fat-tree network  =a multi-rooted tree topology).    	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choudhury by incorporating the path is one of the two or more distinct paths and includes shortest paths; the sending node is in a first pod of the multi-rooted tree topology; and the receiving node is in a second pod of the multi-rooted tree topology, as taught by Vahdat , in order to load balancing the traffic in the network.

Regarding claim 24, Choudhury et al (US7859993 B1) discloses all the features with claim 23.			.
Choudhury  does not explicitly disclose wherein: the first pod has one or more link failures; the second pod has no link failures; and the weight is one of multiple weights used by the sending node to load balance traffic over paths to other destination nodes in other pods that have no link failures.											Vahdat discloses wherein: the first pod has one or more link failures (see [0060]); the second pod has no link failures (see [0060]); the weights are used by the sending node to load balance traffic over paths to other destination nodes in other pods that have no link failures [0060] In the case when there is a link failure between an edge layer switch and an aggregation layer switch, the link failure may affect three classes of traffic. First, outgoing inter-pod and intra-pod packet traffic originating from the edge layer switch may be affected. In this case, the switch (e.g., the local fault tolerance module 615) sets a “cost” of the failed link to infinity and does not assign to the failed link any additional (e.g., new) flows, and chooses another available aggregation layer switch. Second, intra-pod traffic using the aggregation layer switch as an intermediary is affected by the link failure. In response, the aggregation layer switch broadcasts a message notifying all other edge layer switches in the same pod of the link failure. The edge layer switches (e.g., the local fault tolerance module 615) in the pod may then check, when assigning new flows, whether the intended output port corresponds to one of those messages (e.g., tags) and avoid the link fault if possible…).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choudhury by incorporating t wherein: the first pod has one or more link failures; the second pod has no link failures; and the weight is one of multiple weights used by the sending node to load balance traffic over paths to other destination nodes in other pods that have no link failures, as taught by Vahdat, in order to load balancing the traffic in the network.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al (US7859993 B1) in view of Vahdat et al (US 20100020806 A1) in view of Zhang et al (US 20060291390 A1)

Regarding claim 25, the combination of Choudhury and Vahdat discloses all the features with respect to claim 24.											The combination of Choudhury and Vahdat does not explicitly disclose representing the two or more paths as subgraphs; determining common parts of the subgraphs; creating converted subgraphs by removing the common parts of the subgraphs; and determining the maximum flows, in part, by calculating the minimum cuts of the converted subgraphs.
Zhang et al (US 20060291390 A1) discloses representing the two or more paths as subgraphs ([0009]  In network 5, flows originate at a source node 10 and then flow through a variety of intermediate nodes, such as nodes 11-14, interconnected by conduits, such as conduits 16-18, before arriving at target node 20. Each of the conduits in network 5 may have a fixed capacity…),											determining common parts of the subgraphs ([0009]  In network 5, flows originate at a source node 10 and then flow through a variety of intermediate nodes, such as nodes 11-14, interconnected by conduits, such as conduits 16-18, before arriving at target node 20. Each of the conduits in network 5 may have a fixed capacity…),							creating converted subgraphs by removing the common parts of the subgraphs ([0013] 
At least one of two important questions conventionally arises in connection with the flow networks described above. First, one often would like to know what the maximum flow through a given network can be. Second, particularly with respect to the types of problems mentioned in the preceding paragraph, a “minimum cut” of the network often is desired. A cut is a set of conduits whose removal disconnects the source node from the target node (i.e., after those conduits are removed, there is no longer a directed path from the source node to the target node). A cut divides the nodes in the network into two sets, an s-set (nodes that can be reached from the source node) and a t-set (nodes from which the target node can be reached). A minimum cut is a cut of minimum capacity, i.e., the sum of capacities of conduits in the cut is minimal. As is well-known, such a minimum cut often can provide, e.g., an optimal selection of components (in terms of net benefit), by essentially cutting away non-optimal portions of the network …);										determining the maximum flows, in part, by calculating the minimum cuts of the converted subgraphs (Claim 10…maximum flow of the network is determined by first identifying the minimum cut of the network and then summing up the capacities of the conduits that are cut by said minimum cut ) and ([0014] It has been shown that there is a relationship between minimum cut and maximum flow. Specifically, the sum of the capacities of the conduits contained in a minimum cut of a network is equal to the maximum flow within that network…).											It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Choudhury and Vahdat by incorporating representing the two or more paths as subgraphs; determining common parts of the subgraphs; creating converted subgraphs by removing the common parts of the subgraphs; and determining the maximum flows, in part, by calculating the minimum cuts of the converted subgraphs, as taught by Zhang, in order to determine the maximum flows of the traffic in the network.
Claim 15-16 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al (US7859993 B1) in view Zhang et al (US 20060291390 A1)
Regarding claim 15, Choudhury discloses all the features with respect to claim 12.	Choudhury does not explicitly disclose wherein the two or more distinct paths are represented as subgraphs; determining the minimum link capacities includes determining the minimum of all link capacities to an upstream node in a subgraph of the subgraphs; and determining the effective link capacities includes determining the minimum of each sum of minimum link capacities on a path of the two or more distinct paths between the sending node and the receiving node.  
Zhang et al (US 20060291390 A1) discloses wherein the two or more distinct paths are represented as subgraph ([0009]  In network 5, flows originate at a source node 10 and then flow through a variety of intermediate nodes, such as nodes 11-14, interconnected by conduits, such as conduits 16-18, before arriving at target node 20. Each of the conduits in network 5 may have a fixed capacity…),										determining the minimum link capacities includes determining the minimum of all link capacities to an upstream node in a subgraph of the subgraphs ([0013] At least one of two important questions conventionally arises in connection with the flow networks described above. First, one often would like to know what the maximum flow through a given network can be. Second, particularly with respect to the types of problems mentioned in the preceding paragraph, a “minimum cut” of the network often is desired. A cut is a set of conduits whose removal disconnects the source node from the target node (i.e., after those conduits are removed, there is no longer a directed path from the source node to the target node). A cut divides the nodes in the network into two sets, an s-set (nodes that can be reached from the source node) and a t-set (nodes from which the target node can be reached). A minimum cut is a cut of minimum capacity, i.e., the sum of capacities of conduits in the cut is minimal. As is well-known, such a minimum cut often can provide, e.g., an optimal selection of components (in terms of net benefit), by essentially cutting away non-optimal portions of the network …);		determining the effective link capacities includes determining the minimum of each sum of minimum link capacities on a path of the two or more distinct paths between the sending node and the receiving node (Claim 10…maximum flow of the network is determined by first identifying the minimum cut of the network and then summing up the capacities of the conduits that are cut by said minimum cut ) and ([0014] It has been shown that there is a relationship between minimum cut and maximum flow. Specifically, the sum of the capacities of the conduits contained in a minimum cut of a network is equal to the maximum flow within that network…).											It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choudhury by incorporating wherein the two or more distinct paths are represented as subgraphs; determining the minimum link capacities includes determining the minimum of all link capacities to an upstream node in a subgraph of the subgraphs; and determining the effective link capacities includes determining the minimum of each sum of minimum link capacities on a path of the two or more distinct paths between the sending node and the receiving node, as taught by Zhang, in order to determine the maximum flows of the traffic in the network.

Regarding claim 16, the combination of Choudhury and Zhang discloses all the features with claim 15.											Choudhury further discloses	detecting a partial link failure of a link of at least one of the two or more distinct paths ((Col7, lines 28-30) A check is performed whether the link has failed as part of the failure scenario (step 429)) and ;((Col7, lines 14-17)… re-computation of backup tunnel paths for each failure scenario commences (step 421).  One failure condition scenario is considered, which may include one or multiple failures of links and Routers…),	determining new effective link capacities associated with the partial link failure Col 4, lines34-37…Embodiments model a network by specifying a predetermined amount of capacity on each IP link, and by specifying the routing of each traffic flow during normal operation and during failure scenarios) and ((Col7, lines 42-49) If all network links have been considered, the backup tunnel is routed using a CSPF algorithm (step 441).  The result is if any link exceeds its maximum link utilization limit, then its capacity is augmented.  The capacity augmentation is in multiples of a basic unit and may be the same in both directions (step 441).  The residual capacities of all links carrying the backup tunnel are updated…; 										determining new maximum flows for the two or more distinct paths based at least in part on the new effective link capacities ((col 5,lines 66-67) a maximum allowed utilization level for each IP link is defined and corresponds to …failure …operating condition); and 				determining new weights for the sending node based at least in part on the new maximum flows to load balance traffic over the two or more distinct paths ((col 7,lines 28-40)…A check is performed whether the link has failed as part of the failure scenario (step 429).  If yes, then the dynamic link weight is set to infinity (step 431)). 							

Regarding claim 20, the combination of Choudhury and Zhang discloses all the features with claim 16.											Choudhury further discloses wherein the new weights load balance traffic to utilize a remaining capacity of the physical link having the detected partial link failure
. ((col 7,lines 28-40)…A check is performed whether the link has failed as part of the failure scenario (step 429)…If not, a check is performed if the link has enough residual capacity to carry the traffic of the backup tunnel (step 433).  If yes, then the link is designated as a preferred link for routing the backup tunnel and the dynamic link weight is set as the static link weight (step 435).  If not, then the link is designated as a less-preferred link (only to be used if preferred links alone cannot perform the routing) for routing the backup tunnel and the dynamic link weight is set higher than the static link weight (by multiplying or adding a factor to the static link weight) (step 437).  A check is performed if all network links have been considered (step 439)…) (examiner note:  residual capacity teaches remaining capacity).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        
/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478